DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Applicants Specification discloses Fig. 1 as a “known driving dynamic control” in Para [0020].  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “a steering angle sensor (32) for measuring a rotation angle (8) of the steering column (26) around the rotation axis (28) with an encoder (34) that is stationary to the steering column (26) and with a magnet sensor (36) that is disposed axially displaced (72) from the encoder (34) on the rotation axis (28)”, “wherein each magnet (38, 40) is magnetized orthogonal to the rotation axis (28), and wherein regarding from the magnetizations (42, 44), the first magnet (38) and the second magnet (40) are displaced against each other in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaufmann et al. (US 20180031643) teaches a measuring system comprising a first magnet with a top side directed to a magnet sensor and a second magnet attached to the first magnet opposite to the top side, wherein at least the first magnet includes a recess starting from the top side.  Andreas et al. (US 20190233008) teaches a steering angle sensor with slotted magnet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868